OPINION
TOM G. DAVIS, Judge.
Appeal is taken from a final judgment forfeiting a bail bond.
Among other contentions advanced appellant contends that the evidence and the judgment nisi will not support the final judgment.
The principal, Steven Parrish, was indicted for aggravated rape and appellant is a surety on a $15,000 bail bond posted by Parrish.
The final judgment was entered by the 158th District Court of Denton County. It states that no sufficient cause is shown why the principal did not appear “in this court” on the 15th of May, 1978.
The testimony of Sandra Smith, an employee in the Clerk’s office, reflects the indictment was returned in the 211th District Court of Denton County where the Honorable Sam Houston is presiding judge. No order appears in the record transferring the case to the 158th District Court which is presided over by the Honorable Robert Sco-field. On the contrary, the testimony of Chief Felony Prosecutor Fred Marsh reflects the following:
“On- the 15th day of May, 1978, the case of Steven Allan Parrish, charged with aggravated rape, Cause No. 14,775-C was called on the docket of the District Judge, Sam Houston, for trial . . . There was a delay for the attorney for the defendant to get his client to the Courtroom, and when his client did not appear *430for trial, Judge Houston ordered his name called at the doors of the Courthouse, and the instruction was delivered for his name to be called at the doors of the Courthouse . . ., and that was done, and the Judge ordered a judgment nisi to issue for Mr. Parrish for failure to appear for trial.”
The testimony of Marsh further reflects that the indictment was returned in “Judge Houston’s Court.”
The record contains a judgment nisi which shows to have been entered in the “Judicial District Court of Denton County” without stating in which court it was entered. The judgment bears the signature of the Honorable W. C. Boyd, presiding judge of the 16th District Court of Denton County. The court’s docket sheet is not in the record before us. While the judgment nisi is silent as to which court in which it was taken, the pleadings of the appellant show to have been filed in the 16th District Court.
Clearly, any of the judges of the district courts of Denton County have jurisdiction to sit in any district court of the county, and may hear and determine any part of any case or proceeding pending in any of the district courts in the county. Collins v. Miller, Tex.Civ.App., 443 S.W.2d 298; Mullins v. Mullins, Tex.Civ.App., 300 S.W.2d 133; Peach v. State, Tex.Cr.App., 498 S.W.2d 192. This is riot the problem which confronts us.
In Smith v. State, Tex.Cr.App., 548 S.W.2d 407, a judgment nisi entered in the 147th District Court of Travis County stated that appellant failed to appear in that court on September 15, 1975. The final judgment was entered in the 167th District Court of Travis County and recited that no sufficient cause was demonstrated by the principal for his failure to appear “in this court.” In reversing, this Court held that the recitations of the final judgment were not supported by the judgment nisi in that they are in variance with regard to the court in which the principal failed to appear. See Bonds v. State, 162 Tex.Cr.R. 419, 286 S.W.2d 313; Smith v. State, Tex.Cr.App., 567 S.W.2d 10.
In the instant case the testimony at the hearing on the final judgment reflects that the indictment was returned in the 211th District Court, the bond was set by the Judge thereof, the case was called in that court, and upon failure of the principal to appear the Judge of the 211th District Court ordered a judgment nisi to issue. While Judge Boyd did not lack the authority to sign the judgment nisi, the judgment does not reflect in which court it was taken or in which court the principal was to appear. The final judgment shows to have here been taken in the 158th District Court, is signed by the judge presiding of that court, and recites that the principal did not appear “in this court.” Thus, neither the evidence nor the judgment nisi supports the final judgment.
The judgment is reversed and the cause remanded.